The bill of exceptions fails to state that it contains all, or in substance all, the evidence adduced on the trial. In the absence of this recital, this court will presume that there was sufficient evidence given on the trial to warrant the trial court in refusing all charges asking affirmative relief. This applies to refused charges 9 and 10.
For a like reason this court will not review the ruling of the trial court overruling the defendant's motion for a new trial, based upon the contention of a lack of proof to sustain the verdict. Thorne v. State (Ala.App.) 105 So. 709;1 Bissell M. Co. v. Johnson, 210 Ala. 38, 97 So. 49.
Refused charge 12 was covered in the court's oral charge, and refused charge 16 was incomplete.
There is no error in the record, and the judgment is affirmed.
Affirmed.
                              On Rehearing.
It is not contended by appellant that this court was in error in its judgment of affirmance heretofore rendered as based upon the record as it then appeared in this court. The basis of the application is that the clerk of the court in making up the transcript omitted a vital part of the bill of exceptions as signed by the trial judge. With full knowledge, and recognizing the rule that the appellant is charged with the duty of presenting to this court a correct record, we have examined the bill of exceptions as actually signed by the judge, and find that there was ample evidence to support the verdict, and that charges requested were properly refused. So that, even if appellant's application should be taken as a motion to grant a rehearing, to set aside the submission, and for a certiorari, the result would be the same. The court will not do a useless thing. The application is overruled.
Application overruled.
1 Ante p. 57.